Decree denying jury issue affirmed. This is an appeal from a decree of the Probate Court denying the framing of a jury issue in the matter of the alleged will of the late Morris Lebin. The only issue sought to be framed was the “fraud or undue influence” of Betty Klein, Mary Yanofsky and Tillie Becker. Having examined the expected evidence and giving due weight to the decision of the probate judge, we are of opinion that there was no error in the refusal to frame the requested issue. The governing principles have often been stated. See Spilios v. Bouras, 337 Mass. 176, 177, and cases cited.